JOHN HIGGINS                                       December 11, 2019


                                                              EXHIBIT
                      United States District Court
                                                                14
                        District of Massachusetts


      Securities and Exchange               )
      Commission,                           )
                    Plaintiff,              )     1:18-cv-11926-PBS
           v.                               )
      Gregory Lemelson and Lemelson         )
      Capital Management, LLC,              )
                    Defendants,             )
           and                              )
      The Amvona Fund, LP,                  )
                    Relief Defendant.       )
      _________________________________




                          Highly Confidential
        30(b)(6) Video Deposition of LIGAND PHARMACEUTICALS
                                 JOHN HIGGINS
                          San Diego, California
                            December 11, 2019


      Reported by:
      Veronica S. Thompson
      CSR 6056, RPR, CRR, CCRR
      KEY Discovery Job 371



Key Discovery                                            617-348-9360
Deposition Services                             WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                     December 11, 2019

                                                           Page 2
                      United States District Court
                       District of Massachusetts


     Securities and Exchange              )
     Commission,                          )
                 Plaintiff,               )    1:18-cv-11926-PBS
          v.                              )
     Gregory Lemelson and Lemelson        )
     Capital Management, LLC,             )
                 Defendants,              )
          and                             )
     The Amvona Fund, LP,                 )
                 Relief Defendant.        )
     _________________________________




                         Highly Confidential
       30(b)(6) Video Deposition of Ligand Pharmaceuticals
                              JOHN HIGGINS
     was taken on behalf of Defendants at 600 West Broadway,
     Suite 300, San Diego, California 92101, commencing at
     9:03 AM and ending at 7:03 PM, on Wednesday,
     December 11, 2019, before Veronica S. Thompson,
     CSR 6056.



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                December 11, 2019

                                                      Page 3
                           APPEARANCES

      For Plaintiff:
           U.S. Securities and Exchange Commission
           By: Alfred A. Day, Sr. Trial Counsel
           33 Arch Street
           Boston, Massachusetts 02110
           617-573-4537
           daya@sec.gov

      For Defendants:
           Libby Hoopes
           By: Douglas A. Brooks, Esq.
           399 Boylston Street
           Boston, Massachusetts 02116
           617-338-9300
           dbrooks@libbyhoopes.com

      For Ligand Pharmaceuticals, John Higgins, and Viking
      Therapeutics:

           Cahill Gordon & Reindel LLP
           By: Bradley J. Bondi, Esq.
           By: Sean P. Tonolli, Esq.
           By: William C. McCaughey, Esq.
           1990 K Street, N.W., Suite 950
           Washington, D.C. 20006
           202-862-8900
           bbondi@cahill.com
           stonolli@cahill.com
           wmccaughey@cahill.com
      Also Present:
           Fr. Emmanuel Lemelson
      Videographer:
           Daniel Bermudez, KEY Discovery




Key Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                      December 11, 2019

                                                               Page 8
  1      SAN DIEGO, CALIFORNIA, DECEMBER 11, 2019, 9:03 AM

  2              VIDEOGRAPHER:     We are now on the record.

  3   Today's date is December 11, 2019, and the time is

  4   9:04 AM.

  5              This is the video deposition of John Higgins

  6   being taken in the matter of SEC versus Lemelson Capital

  7   Management LLC pending in the United States District

  8   Court, District of Massachusetts.

  9              We are at Aptus Court Reporting, San Diego.

 10   My name is Daniel Bermudez of Aptus Court Reporting

 11   located at 600 West Broadway, Suite 300, in San Diego,

 12   California 92101.

 13              Will counsel please identify yourself and

 14   state whom you represent.

 15              MR. BROOKS:     Yes.   Doug Brooks, law firm Libby

 16   Hoopes, and I represent the defendants in this matter.

 17              MR. DAY:   Al Day for the Securities and

 18   Exchange Commission.

 19              MR. McCAUGHEY:    William McCaughey, Cahill

 20   Gordon & Reindel on behalf of Ligand Pharmaceuticals and

 21   the witness.

 22              MR. TONOLLI:    Sean Tonolli at Cahill Gordon &

 23   Reindel representing John Higgins.

 24              MR. BONDI:    Brad Bondi of Cahill Gordon &



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                          Page 223
  1   expect these sort of returns.    It was that sort of

  2   evidence that we had to suggest that he was integrating

  3   his stock picking with his faith community.

  4        Q.   All right.    So sitting here today, are you

  5   aware of whether any of his investors were ever part of

  6   his congregation?

  7        A.   From his own words where I read, somebody

  8   said, "Father, we hope" -- or "You know we're going to

  9   expect these returns in the future."    I would infer from

 10   that that that person made money and, if that person is

 11   referring to in that capacity, that it was a

 12   participant.    I -- I don't know exactly who his

 13   investors are.

 14        Q.   Did anyone at Ligand ever tell the SEC that

 15   Fr. Lemelson's investors were members of his

 16   congregation?

 17        A.   No, I do not recall that.

 18        Q.   Okay.     Did any of -- do you think it's wrong

 19   for a priest to also be a hedge fund manager?

 20        A.   No.

 21        Q.   And did any of Fr. Lemelson's statements about

 22   religion affect Ligand in any way?

 23        A.   No.

 24        Q.   Can you turn to slide 27.    You see the slide



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
·1· · · · · · I, the undersigned, a Certified Shorthand

·2· Reporter of the State of California, do hereby certify:

·3· · · · · · That the foregoing proceedings were taken

·4· before me at the time and place herein set forth; that

·5· any witnesses in the foregoing proceedings, prior to

·6· testifying, were duly sworn; that a record of the

·7· proceedings was made by me using machine shorthand,

·8· which was thereafter transcribed by me; that the

·9· foregoing is a true record of the testimony given.

10· · · · · · Further, that if the foregoing pertains to the

11· original transcript of a deposition in a federal case,

12· before completion of the proceedings, review of the

13· transcript [x] was [ ] was not requested.

14· · · · · · I further certify I am neither financially

15· interested in the action nor a relative or employee of

16· any attorney or party to this action.

17· · · · · · In witness whereof, I have this date

18· subscribed my name.

19

20· Dated:· December 27, 2019

21

22

23
· · · · · · · ____________________________
24· · · · · · Veronica S. Thompson
· · · · · · · CSR 6056, RPR, CRR, CCRR
